IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                 ______________________________________________

ROGER BROWN,

       Plaintiff-Appellant,
                                                                           FILED
                                                    C.A. No. 02A01-9803-CV-00069
Vs.                                                 Shelby Circuit No. 76743-7 T.D.
                                                                        October 22, 1998
CITY OF MEMPHIS,
                                                                           Cecil Crowson, Jr.
      Defendant-Appellee.                                  Appellate C ourt Clerk
____________________________________________________________________________

                   FROM THE SHELBY COUNTY CIRCUIT COURT
                   THE HONORABLE ROBERT A. LANIER, JUDGE




                              Thomas K. McAlexander of Jackson
                                        For Plaintiff

                          Robert L. J. Spence, Jr., City Attorney
                      Elbert Jefferson, Jr., Sr. Assistant City Attorney
                                       For Defendant




                               REVERSED AND REMANDED


                                       Opinion filed:




                                                            W. FRANK CRAWFORD,
                                                            PRESIDING JUDGE, W.S.



CONCUR:

ALAN E. HIGHERS, JUDGE

DAVID R. FARMER, JUDGE

       Plaintiff, Roger Brown, appeals the order of the trial court granting summary judgment

to Defendant, City of Memphis.

       The facts are not disputed. This suit stems from an on-the-job injury suffered by Brown
on May 12, 1995. The City employed Brown as a backhoe operator at the M. C. Stiles Sewage

Treatment Plant. One of Brown’s duties was to move a sled back and forth across a sludge pond.

Originally, a crane was used to move the sled; however, at some time prior to the accident the

crane had broken down. The employees at the sewage treatment plant were forced to improvise

by using bulldozers and a pulley arrangement. Brown operated one of these bulldozers with a

large pulley attached to its side. A cable ran through this pulley and across a sludge pond to

another bulldozer located on the opposite side. The sled moved between the bulldozers and

across the pond by means of the cable.

       While operating the bulldozer on May 12, 1995, the cable became jammed in the pulley

system. In an attempt to free the cable, Brown climbed down from the bulldozer and stood in

the sludge pond. After several hours of trying to free the cable, another employee attempted to

break the cable free with the bulldozer on the opposite side of the pond. When the employee

started the bulldozer and began the attempt, the cable jerked and severely lacerated Brown’s leg.

To make matters worse, Brown was standing in raw sewage when the injury occurred. The raw

sewage seeped into Brown’s wound causing severe complications and worsening the injury.

       The City is not covered by the Tennessee Workers’ Compensation Act.1 The City does

have an “on the job injury” (OJI) program designed to compensate injured employees for lost

wages and medical bills. Pursuant to the OJI, the City paid Brown in excess of $150,000 for lost

wages and medical bills as a result of his injury.

       On March 12, 1996, Brown filed suit against the City under the Governmental Tort

Liability Act (GTLA).2 Brown alleged that the City was negligent in operation of the M. C.

Stiles Sewage Treatment Plant, and that this negligence caused Brown’s injuries. The City filed

a Motion for Summary Judgment requesting the trial court to determine that Brown would not

be entitled to damages because the payment of $150,000 under the OJI program exceeded the



       1
        T.C.A. § 50-6-106(5) allows counties and municipal corporations to “opt-in” to the
Workers’ Compensation statute. However, the City decided against filing the required written
acceptance, and instead began the OJI program of it’s own design.
       2
        In a derivative action, Brown’s wife, Elizabeth, filed suit against the City for loss of
consortium. After the trial judge granted the City’s Motion for Summary Judgment, Elizabeth
Brown’s suit went to trial. The judge found that the City had provided Brown with unsafe
machinery with which to complete his work, and that the City knew that the machinery was
unsafe. Therefore, the trial court found the City negligent and awarded Mrs. Brown $25,000 as
damages for loss of consortium.

                                                2
$130,000 limit under the GTLA. The trial judge granted the City’s motion, and dismissed

Brown’s action. Brown appeals, and the issue presented for review is whether the trial court

erred in granting summary judgment to the City.

               A motion for summary judgment should be granted when the movant demonstrates that

there are no genuine issues of material fact and that the moving party is entitled to a judgment

as a matter of law. Tenn. R. Civ. P. 56.04. The party moving for summary judgment bears the

burden of demonstrating that no genuine issue of material fact exists. Bain v. Wells, 936 S.W.2d
618, 622 (Tenn. 1997). On a motion for summary judgment, the court must take the strongest

legitimate view of the evidence in favor of the nonmoving party, allow all reasonable inferences

in favor of that party, and discard all countervailing evidence. Id. In Byrd v. Hall, 847 S.W.2d
208 (Tenn. 1993), our Supreme Court stated:

               Once it is shown by the moving party that there is no genuine issue of material
               fact, the nonmoving party must then demonstrate, by affidavits or discovery
               materials, that there is a genuine, material fact dispute to warrant a trial. In this
               regard, Rule 56.05 provides that the nonmoving party cannot simply rely upon
               his pleadings but must set forth specific facts showing that there is a genuine
               issue of material fact for trial.

Id. at 211 (citations omitted) (emphasis in original).

               Summary judgment is only appropriate when the facts and the legal conclusions drawn

from the facts reasonably permit only one conclusion. Carvell v. Bottoms, 900 S.W.2d 23, 26

(Tenn. 1995). Since only questions of law are involved, there is no presumption of correctness

regarding a trial court's grant of summary judgment. Bain, 936 S.W.2d at 622. Therefore, our

review of the trial court’s grant of summary judgment is de novo on the record before this Court.

Warren v. Estate of Kirk, 954 S.W.2d 722, 723 (Tenn. 1997).

               A s p r e v i o u s l y n o t e d , t h e f a c ts a r e n o t d i s p u te d . A l t h o u g h t h e p r o v i s io n s o f t h e O J I p r o g r a m a r e n o t i n

e v i d e n c e , th e p a r t i e s a p p a r e n t l y s t i p u l a te d t o i t s e x i s te n c e a s s h o w n i n t h e a p p e n d i x t o a p p e l l e e ’ s b r ie f . T h e y f u r th e r

stip u la te d th a t B r o w n w a s p a id in e x c e s s o f $ 1 5 0 ,0 0 0 .0 0 p u r s u a n t to t h e p r o g r a m . U n d e r t h i s s c e n a r i o , w e m u s t

d e t e r m i n e f r o m t h e p r o v i s io n s o f t h e G T L A a n d t h e O J I p r o g r a m w h e t h e r th e c i t y i s e n t i t l e d t o j u d g m e n t a s a m a t t e r

o f la w .

               I n 1 9 7 3 , t h e T e n n e s s e e s ta t e l e g i s l a t u r e p a s s e d t h e G T L A . P r io r t o t h e p a s s a g e o f t h e G T L A , t h e d o c tr i n e o f




                                                                                                  3
                                                                                                                                                                    3
s o v e r e ig n i m m u n i ty “ p r o t e c t e d t h e s t a t e a n d i t s p o l i t i c a l s u b d i v i s i o n s f r o m t o r t l i a b i l i t y . ”          Cruse v. City of

Columbia, 9 2 2 S . W . 2 d 4 9 2 , 4 9 5 ( T e n n . 1 9 9 6 ) . “ I n t h e p e r f o r m a n c e o f i t s g o v e r n m e n t a l f u n c t i o n s , t h e m u n i c i p a l i t y

i s a n a r m o r a g e n t o f t h e S t a t e a n d e n j o y s t h e s a m e i m m u n i t y u n d e r t h e c o n s t i t u t i o n a l p r o v i s i o n . ” City of Lavergne

v. Southern Silver, Inc., 8 7 2 S . W . 2 d 6 8 7 , 6 9 0 ( T e n n . A p p . 1 9 9 3 ) ( c i t i n g Scates v. Board of Comm'rs of

Union City, 1 9 6 T e n n . 2 7 4 , 2 6 5 S . W . 2 d 5 6 3 ( 1 9 5 4 ) ) . T h e G T L A i s p r e m i s e d e x p l i c i t l y o n t h e a b s o l u t e i m m u n i t y

o f g o v e r n m e n t a l e n t i t i e s . Id. T h e c o d i f i c a t i o n o f t h i s g e n e r a l i m m u n i t y s t a t e s :

                                E    x c e p t a s m a y b e o th e r w is e p ro v i d e d in th is c h a p t e r, a ll g o v e r n m e n ta l e n titie s
                                s   h a l l b e i m m u n e f r o m s u it f o r a n y i n j u r y w h i c h m a y r e s u l t f r o m t h e a c t i v i t i e s o f
                                s   u c h g o v e r n m e n t a l e n t i t i e s w h e r e in s u c h g o v e r n m e n t a l e n t i t i e s a r e e n g a g e d i n t h e
                                e    x e rc is e a n d d is c h a rg e o f a n y o f th e ir f u n c tio n s , g o v e rn m e n ta l o r p r o p r ie ta ry .

T . C . A . § 2 9 - 2 0 - 2 0 1 ( a ) ( 1 9 8 0 & 1 9 9 7 S u p p . ) . T h e G T L A c o d i f i e d t h e l o n g h e l d d o c t r in e o f s o v e r e ig n i m m u n i ty , y e t

r e m o v e d g o v e r n m e n t a l i m m u n i t y i n a f e w l i m i t e d c i r c u m s t a n c e s . Cruse, 9 2 2 S . W . 2 d a t 4 9 6 .

                T h e s t a t u t e p r o v i d e s , inter alia, t h a t “ [ i ] m m u n i t y f r o m s u i t o f a l l g o v e r n m e n t a l e n t i t i e s i s r e m o v e d f o r i n j u r y

p r o x i m a te ly c a u s e d b y a n e g l ig e n t a c t o r o m i s s i o n o f a n y e m p l o y e e w i t h i n t h e s c o p e o f h is e m p l o y m e n t . . . .” T .C .A .

§ 2 9 - 2 0 - 2 0 5 ( 1 9 8 0 ) . B r o w n ’ s s u i t f it s t h i s c a te g o r y a n d i s p r o p e r l y f i l e d p u r s u a n t to t h e G T L A .

                W h i l e a l l o w i n g s u i ts a g a i n s t l o c a l g o v e r n m e n t s , t h e G T L A d o e s l i m i t t h e a m o u n t o f r e c o v e r y . A t p r e s e n t, a

p l a i n t i f f s u in g i n t o r t f o r t h e n e g l i g e n c e o f c it y e m p l o y e e s u n d e r t h e G T L A m a y o n l y r e c o v e r a m a x i m u m o f $ 1 3 0 , 0 0 0 .

T .C .A . § 2 9 - 2 0 -3 1 1 ( 1 9 8 0 ) p r o v id e s :

                                29-20-311. Judgment over limits of insurance policy
                                prohibited. - N o j u d g m e n t o r a w a r d r e n d e r e d a g a i n s t a g o v e r n m e n t a l e n t i t y
                                m a y e x c e e d th e m i n i m u m a m o u n t s o f i n s u ra n c e c o v e r a g e f o r d e a th , b o d i l y i n j u r y
                                a n d p r o p e r t y d a m a g e l i a b i l i t y s p e c i f i e d i n § 2 9 - 2 0 - 4 0 3 4, u n l e s s s u c h
                                g o v e rn m e n ta l e n tity h a s s e c u re d in s u ra n c e c o v e ra g e in e x c e s s o f sa id m in im u m
                                r e q u ir e m e n ts , in w h ic h e v e n t th e ju d g m e n t o r a w a rd m a y n o t e x c e e d th e
                                a p p li c a b le li m i t s p ro v i d e d in t h e in s u ra n c e p o l i c y .

                T h e C ity c h o s e n o t to o p e ra te u n d e r th e W o r k e rs ’ C o m p e n s a tio n la w a s a llo w e d u n d e r § 5 0 - 6 - 1 0 6 ( 5 ) o f th e

s t a t u t e . T h e C i t y d i d e s ta b l i s h a n O J I p r o g r a m . T h e O J I p r o g r a m c o v e r s a ll p e r m a n e n t , f u l l - t i m e e m p l o y e e s a n d

p r o v i d e s th e f o ll o w i n g b e n e f it s :

                                III. PROCEDURES

                                A . P a y m e n ts

                                1. M ed ical E xp en se

                3
        The existence of sovereign immunity is established in Article 1, Section 17 of the
Tennessee Constitution: “Suits may be brought against the State in such a manner and in such
courts as the Legislature may by law direct.”
                4
        T.C.A. § 29-20-403 (1998 Supp.) sets the minimum amount of insurance coverage at
$130,000.00, and it is implicitly stipulated that there is no other applicable insurance.

                                                                                                      4
                                a . T h e C i t y w i l l p a y n e c e s s a r y m e d i c a l e x p e n s e s , in c l u d i n g p h y s i c i a n f e e s ,
                                h o s p i ta l b i l l s , a n d c e r t a i n o t h e r a n c i l l a r y e x p e n s e s w h e n a n O J I c l a i m i s a c c e p t e d
                                b y t h e C i ty . T h i s i s s u b j e c t t o a n o v e r a l l m a x i m u m o f $ 5 0 , 0 0 0 p e r i n j u r y o r
                                i l l n e s s . A m o u n t s c a n b e i n c r e a s e d o n l y b y a c t i o n o f th e C i t y C o u n c i l .

                                b . M e d i c a l e x p e n s e p a y m e n t s o n l y a r e c o n t in u e d f o r a p e r i o d o f u p t o 3 y e a r s i n
                                c a s e s o f lin e -o f- d u ty d isa b ility re tire m e n t, o r e lig ib ility fo r to ta l a n d p e r m a n e n t
                                d i s a b i l i t y b e n e f it s u n d e r S o c i a l S e c u r i t y , o r th e e m p l o y e e r e c e iv e s b e n e f it s u n d e r
                                th e L o n g T e rm D is ab ility In c o m e P la n .

                                2 . L o st- T im e

                                F u l l s a la r y w i l l b e p a i d f o r a m a x i m u m p e r io d o f 6 m o n t h s (1 8 0 c a l e n d a r d a y s )
                                t o e m p l o y e e s c o v e re d b y th e O n - T h e - J o b I n j u r y P r o g r a m f o r a s lo n g a s t h e r e is
                                m e d i c a l d o c u m e n ta tio n f r o m th e p h y s ic ia n o f r e c o r d th a t it is m e d i c a lly n e c e s s a r y
                                f o r t h e e m p l o y e e t o r e m a i n o f f w o r k d u e t o t h e o n - th e - jo b i n j u r y o r il l n e s s . N o
                                 e m p l o y e e m a y b e o f f a C ity j o b l o n g e r th a n 1 2 c o n s e c u tiv e m o n t h s fr o m th e d a t e
                                 t h e e m p l o y e e i s u n a b l e t o w o r k d u e t o d i s a b il i t y f ro m i l l n e s s a n d / o r in j u r y . . . .

I f , a f t e r r e c e i v i n g O J I l e a v e w i th p a y f o r s i x m o n t h s , t h e e m p l o y e e i s m e d i c a l l y u n a b l e t o p e r f o r m t h e d u t i e s r e q u i r e d ,

t h e e m p l o y e e m u s t e x e r c i s e o n e o f t h e o p t io n s p r o v i d e d f o r . ( T h e s e p r o v i s io n s a r e n o t p e r t i n e n t t o t h e i s s u e s b e f o r e t h e

C o u rt.)

                A fte r v ie w in g th e O J I p r o g r a m a s a w h o le , a n d in r e la tio n to th e W o r k e rs ’ C o m p e n s a tio n A c t, w e fin d th a t th e

p r o g r a m e s t a b l i s h e d b y t h e C i ty w a s i n t e n d e d n o t a s c o m p e n s a t i o n f o r t h e n e g l i g e n c e o f f e l l o w e m p l o y e e s b u t a s a f r i n g e

b e n e f it f o r a n y ty p e o f w o r k - r e la te d a c c id e n t. W h i l e th e p a y m e n ts m a d e u n d e r th e O J I p r o g r a m a r e s i m i l a r t o p a y m e n t s

m a d e u n d e r th e W o r k e rs ’ C o m p e n s a tio n s ta tu te , o n e i m p o r ta n t d if f e r e n c e e x i ts b e t w e e n t h e t w o . T h e W o r k e r s ’

C o m p e n s a t i o n s t a t u t e e x p l i c i t l y e x c l u d e s a l l o t h e r c l a i m s a g a i n s t e m p l o y e r s . See T . C . A . § 5 0 - 6 - 1 0 8 ( a ) . T h e O J I

p r o g r a m h a s n o s u c h e x c lu s iv i t y p r o v i s io n .

                T h e G T L A w a s p a s s e d n o t o n ly to c o d if y th e c o m m o n la w d o c tr in e o f s o v e re ig n im m u n ity b u t to a llo w f o r

e x c e p t i o n s t o i t . Hawks v. City of Westmoreland, 9 6 0 S . W . 2 d 1 0 , 1 4 ( T e n n . 1 9 9 7 ) . P l a i n t i f f s , s u c h a s B r o w n ,

i n j u r e d b y t h e n e g l i g e n c e o f e m p l o y e e s o f m u n i c i p a l i t i e s w e r e t h e i n t e n d e d b e n e f i c i a r i e s o f t h e l e g i s l a t i o n . See T . C . A .

§ 2 9 - 2 0 - 2 0 5 ( 1 9 8 0 ) . O n th e o th e r h a n d , th e O J I p r o g r a m o u tlin e d in th e e m p lo y e e h a n d b o o k d id n o t in te n d to

c o m p e n s a t e B r o w n o r o t h e r i n j u r e d w o r k e r s f o r t h e n e g l ig e n c e o f t h e C i ty o r e m p l o y e e s .

                T h e G T L A w a s e n a c t e d t o a l l o w p l a i n t i f f s to s u e c i ty g o v e r n m e n t s a n d o b t a i n j u d g m e n t s u p t o $ 1 3 0 , 0 0 0 f o r

a c ti o n s i n t o r t . T h e O J I p r o g r a m w a s i n i t i a t e d b y t h e C i ty a s a f r i n g e b e n e f i t t o e m p l o y e e s a n d p r o v i d e s f o r p a y m e n t

t o e m p l o y e e s w i t h o u t r e g a r d t o t o r t l i a b i l i t y o f t h e e m p l o y e r . T h e p r o g r a m i s s o m e w h a t a n a lo g o u s to t h e w o r k e r s ’

c o m p e n s a ti o n l a w . T h e p r o g r a m i s a ls o a k in t o a ty p e o f i n s u ra n c e p l a n p a y in g i m m e d ia te b e n e f i t s fo r m e d i c a l e x p e n s e s

a n d l o s t in c o m e .

                T h e p r o g r a m p r o v i d e s t h e c i t y w i t h s u b r o g a t io n r i g h t s i f b e n e f i t s a r e p a i d f o r i n j u r i e s c a u s e d b y t h i r d p a r t ie s .



                                                                                                    5
S i g n i f i c a n tl y , t h e p r o g r a m d o e s n o t m e n t i o n s u b r o g a t i o n o r c r e d i t i f t h e r e i s a G T L A c l a i m a g a i n s t t h e C i ty . A s n o te d ,

th e p r o g ra m lim its th e C ity ’s lia b ility fo r m e d ic a l e x p e n se s to $ 5 0 ,0 0 0 .0 0 a n d lim its th e C ity ’s lia b ility fo r th e

e m p l o y e e ’ s lo s t s a l a r y t o s i x m o n t h s .

                T h e c o n s t r u c ti o n o f m u n i c ip a l o r d in a n c e s a n d r e s o l u t i o n s i s g o v e r n e d b y t h e s a m e r u le s th a t c o n t ro l

c o n s t r u c t i o n o f t h e s t a t e s t a t u t e s . Logins v. Lightner, 8 9 7 S . W . 2 d 6 9 8 , 7 0 2 ( T e n n . A p p . 1 9 9 4 ) ; Tennessee

Manufactured Housing Ass’n v. Metropolitan Gov’t of Nashville, 7 9 8 S . W . 2 d 2 5 4 , 2 6 0 ( T e n n . A p p .

1 9 9 0 ) . T h e p r im a r y p u r p o s e o f s ta t u t o r y c o n s t r u c t i o n i s to a s c e r t a i n a n d g i v e e f f e c t t o t h e i n t e n t i o n o r p u r p o s e o f

l e g i s l a t i o n a s e x p r e s s e d i n t h e l e g i s l a t i o n . Westinghouse Elec. Corp. v. King, 6 7 8 S . W . 2 d 1 9 , 2 3 ( T e n n . 1 9 8 4 ) ,

appeal dismissed 1 0 5 S . C t . 1 8 3 0 , 4 7 0 U . S . 1 0 7 5 , 8 5 L . E d . 2 d 1 3 1 ( 1 9 8 5 ) . L i k e w i s e , t h e p r i m a r y r u l e o f c o n t r a c t

c o n s t r u c t i o n i s t o d e t e r m i n e t h e i n t e n t o f t h e p a r t i e s f r o m t h e f o u r c o r n e r s o f t h e c o n t r a c t . A. G. Rogus v. First

Tennessee Bank Nat’l Ass’n, 7 3 8 S . W . 2 d 6 3 5 , 6 3 7 ( T e n n . A p p . 1 9 8 7 ) . L e g i s l a t i o n m u s t b e c o n s t r u e d o r

i n t e r p r e t e d w i t h r e f e r e n c e t o i t s i n t e n d e d p u r p o s e . White v. Cain, 1 7 8 T e n n . 4 6 9 , 1 5 9 S . W . 2 d 9 2 ( 1 9 4 2 ) . “ T h e

l e g i s l a t i v e i n t e n t o r p u r p o s e i s t o b e a s c e r ta i n e d p r im a r il y f r o m t h e n a t u r a l a n d o r d i n a r y m e a n i n g o f th e l a n g u a g e u s e d

w h e n r e a d in t h e c o n te x t o f t h e e n ti r e s t a t u t e a n d w i t h o u t a n y f o r c e d o r s u b tl e c o n s t r u c t i o n t o l i m i t o r e x t e n d t h e i m p o r t

o f t h e l a n g u a g e . ” City of Caryville v. Campbell County, 6 6 0 S . W . 2 d 5 1 0 , 5 1 2 ( T e n n . A p p . 1 9 8 3 ) ; Azbill v.

Azbill, 6 6 1 S . W . 2 d 6 8 2 , 6 8 6 ( T e n n . 1 9 8 3 ) .

                C o n s id e r i n g t h e l a n g u a g e u s e d i n t h e O J I a n d t h e i n t e n d e d p u r p o s e o f t h e p r o g r a m , t h e C i t y i n t e n d e d t h a t t h e

m e d i c a l b e n e fi t s a n d s a l a r y a s l i m i t e d i n t h e p r o g r a m w o u l d b e a s e p a r a t e a n d d i s ti n c t f ri n g e b e n e f it t o t h e e m p l o y e e

s u b j e c t o n l y t o t h e r i g h t o f s u b r o g a t i o n s h o u ld t h e i n j u r y r e s u l t i n g i n t h e b e n e f i t b e c a u s e d b y t h e a c t i o n s o f a t h i r d p a r t y .

P a y m e n t s m a d e i n e x c e s s o f th e b e n e f it s p r o v i d e d f o r i n t h e p r o g r a m s h o u ld b e c o n s i d e r e d a s a d v a n c e p a y m e n t s t o w a r d

a n y a l l e g e d l i a b i l i t y f o r w h i c h t h e C i ty m i g h t u l t i m a t e l y b e h e ld l i a b l e . W e b e li e v e th e r e a s o n i n g o f t h i s C o u r t i n

Howard v. Abernathy, 7 5 1 S . W . 2 d 4 3 2 ( T e n n . A p p . 1 9 8 8 ) i s a p p l i c a b l e t o t h e c a s e a t b a r . I n Howard, p l a i n t i f f

s u s ta i n e d p e r s o n a l i n j u r i e s i n a a u to m o b i l e c o ll i s io n w i t h t h e d e f e n d a n t. P r io r t o s u it b e i n g f i l e d f o r h i s a l l e g e d p e r s o n a l

i n j u r y , t h e d e f e n d a n t’ s li a b i l i t y i n s u r e r p a i d t h e p l a i n t i f f $ 1 , 4 0 7 . 0 0 , t h e a m o u n t o f p l a i n t i f f ’ s i n c u r r e d m e d i c a l b i l l s .

W h e n s u i t w a s f i le d , th e p l a i n t if f p r e s e n t e d p r o o f o f m e d i c a l e x p e n s e s a s p a r t o f h i s c la i m f o r d a m a g e s . A v e r d i c t w a s

r e tu r n e d i n f a v o r o f t h e p l a i n t i f f f o r $ 7 , 5 0 0 . 0 0 a n d j u d g m e n t e n t e r e d t h e r e o n . T h e d e f e n d a n t f i l e d a m o t i o n t o r e d u c e

t h e a m o u n t o f t h e j u d g m e n t b y t h e a m o u n t p r e v i o u s ly p a i d i n a d v a n c e f o r t h e m e d i c a l e x p e n s e s . T h e t r i a l c o u r t d e n i e d

t h e m o t i o n , a n d t h i s C o u r t r e v e r s e d t h e t r ia l c o u r t , g r a n t e d c r e d i t f o r t h e a m o u n t p r e v i o u s l y p a i d , a n d r e d u c e d t h e

j u d g m e n t a c c o r d i n g l y . I n Howard, t h e C o u r t n o t e d t h a t t h e a m o u n t r e c e i v e d b y t h e p l a i n t i f f f o r h i s m e d i c a l e x p e n s e s

w a s n o t a l o a n o r a n y o th e r t r a n s a c ti o n t h a t c r e a te d a n o b li g a ti o n o n h i s p a r t . T h e C o u r t s ta t e d : “ T h e m o n e y r e c e i v e d


                                                                                                       6
b y p l a i n t i f f w a s a n a d v a n c e p a y m e n t o r p a r t i a l s a t i s f a c t i o n o f t h e c l a i m o f t h e p l a i n t i f f . ” Id., a t 4 3 4 - 3 5 . T h e C o u r t

n o t e d t h a t t h e m a k i n g o f a d v a n c e p a y m e n t s w a s a h u m a n i t a r ia n p r a c t i c e t h a t s h o u l d b e e n c o u r a g e d a n d c o m m e n d e d .

W e a g r e e w i t h o b s e r v a t i o n o f t h e Howard c o u r t . W e f e e l t h a t t h e s a m e c i r c u m s t a n c e s e x i s t i n t h e c a s e a t b a r . I n t h e

i n s t a n t c a s e , th e C i ty , w i th o u t a n y o b l i g a t io n , m a d e t h e p a y m e n t s in e x c e s s o f t h o s e r e q u i r e d b y t h e O J I p r o g r a m a n d

s h o u ld b e a ll o w e d t o c l a i m c r e d i t f o r s u c h p a y m e n t s in a n y p r o c e e d i n g t o e s t a b l i s h le g a l l i a b i l i t y o n t h e p a r t o f t h e C i t y .

               S i n c e t h e r e c o r d i n d i c a te s t h a t t h e a m o u n t f o r w h i c h t h e C i t y s h o u l d b e g i v e n c r e d i t i s le s s t h a n t h e m a x i m u m

l i a b i l i t y o f th e C i t y u n d e r th e G T L A , s u m m a r y ju d g m e n t w a s in a p p r o p r i a t e .

               T h e j u d g m e n t o f t h e t r ia l c o u r t i s r e v e r s e d , a n d t h e c a s e is r e m a n d e d t o t h e t r ia l c o u r t f o r s u c h f u r th e r

p r o c e e d i n g s a s m a y b e n e c e s s a r y c o n s is te n t w i t h t h i s o p i n i o n . C o s ts o f t h e a p p e a l a r e a s s e s s e d a g a i n s t t h e a p p e ll e e .

                                                                                                               _________________________________
                                                                                                               W. FRANK CRAWFORD,
                                                                                                               PRESIDING JUDGE, W.S.

CONCUR:

____________________________________
ALAN E. HIGHERS, JUDGE

____________________________________
DAVID R. FARMER, JUDGE




                                                                                                  7